Citation Nr: 0842362	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  00-09 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for left hip 
bursitis, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for bilateral cervical 
radiculopathy, claimed as due to an undiagnosed illness.

3.  Entitlement to an increased evaluation for scarring as a 
residual of an appendectomy and secondary wound closure, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1970 and from December 1990 to September 1991, with 
additional service in the Naval Reserve and the Army National 
Guard.  The veteran's second period of active duty service 
encompassed service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.  The veteran appeared for an RO 
hearing in August 2000 and a Board hearing in April 2004.  
The Board previously remanded this case in August 2004 and 
May 2006.

The May 2006 remand also addressed the issue of service 
connection for residuals of a right biceps injury, but this 
claim was later granted in an April 2008 rating decision.  

The issue of entitlement to an increased evaluation for post-
appendectomy scarring is addressed in the REMAND section of 
this decision and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  The veteran's left hip bursitis is productive of flexion 
limited to 100 degrees, with pain beginning at 90 degrees; 
there is no indication of limitation of flexion to 30 degrees 
or limitation of abduction of the thigh, with motion lost 
beyond 10 degrees.

2.  The veteran's claimed bilateral cervical radiculopathy 
has been attributed to the known clinical diagnosis of C7-C8 
radiculopathy, and this disorder has not been shown to be 
etiologically related to service or to have been manifest 
within one year following service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left hip bursitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5019, 5201, and 5202 (2008).

2.  Bilateral cervical radiculopathy was not incurred in or 
aggravated by service and has not been shown to be 
attributable to a known clinical diagnosis.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1117, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Pursuant to recent 
regulatory revisions, however, the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, has been removed from 
that section effective May 30, 2008.  73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letters 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
May 2006 and October 2007.  While these letters were issued 
after the appealed rating decision, the veteran's case was 
subsequently readjudicated in Supplemental Statements of the 
Case issued in April and June of 2008, consistent with the 
Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in the May 2006 and 
October 2007 letters.

With regard to the claim for an increased evaluation for left 
hip bursitis, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the VCAA letters of record 
were in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the veteran 
was notified that he needed to submit evidence of worsening 
that could include specific medical and laboratory evidence, 
as well as lay evidence from other individuals who could 
describe from their knowledge and personal observations in 
what manner his disabilities had worsened.  The Board is 
aware that these letters, however, did not provide the type 
of notification set forth in the second and third 
requirements of Vazquez-Flores.  As such, the veteran has 
received inadequate notice, and the Board must proceed with 
an analysis of whether this error prejudiced him.  See 
Sanders v. Nicholson, 487 F.3d at 889.

In this regard, the Court in Vazquez-Flores noted that, in 
determining prejudicial error, consideration was warranted of 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Id. at 46.  In the present case, 
the veteran was provided with the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5019 and 5251-5253, which include 
specific measurements, in the April 2008 Supplemental 
Statement of the Case.  The claim was later readjudicated in 
a June 2008 Supplemental Statement of the Case.  Following 
both issuances, the veteran was notified of his right to 
respond.

Accordingly, the Board finds that any notice errors with 
regard to the second and third requirements of Vazquez-Flores 
are not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded comprehensive VA examinations in 
conjunction with this appeal, addressing the disorders at 
issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Entitlement to an increased evaluation for left hip 
bursitis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The RO has evaluated the veteran's bursitis of the left hip 
at the 10 percent rate under 38 C.F.R. § 4.71a, Diagnostic 
Code 5019.  Under this section, bursitis is to be evaluated 
as limitation of motion of the affected part.

Under Diagnostic Code 5251, limitation of extension of the 
thigh to 5 degrees warrants a maximum 10 percent evaluation.

Under Diagnostic Code 5252, limitation of flexion of the 
thigh to 45 degrees warrants a 10 percent evaluation.  
Limitation of flexion to 30 degrees warrants a 20 percent 
evaluation.  A 30 percent evaluation is assigned for 
limitation of flexion to 20 degrees.  A 40 percent evaluation 
is warranted for flexion limited to 10 degrees.

In the present case, service connection for left hip bursitis 
was first established in a July 1993 rating decision on the 
basis of separation examination findings of left hip 
tenderness just distal to the trochanter.  A zero percent 
evaluation was assigned as of March 1993.

In the appealed October 1999 rating decision, the RO 
increased the evaluation to 10 percent, effective from 
February 1998, on the basis of VA orthopedic examination 
findings from April 1999.  During the examination, the 
veteran reported weakness, stiffness, and chronic pain of the 
left hip.  This examination revealed full range of motion of 
the hips bilaterally.  Hip x-rays showed osteopenia, and the 
final diagnosis was osteopenia of the left hip.

During his April 2004 Board hearing, the veteran reported 
pain and limitation of motion of the left hip.  He indicated 
that had previously worked as a professor but had to retire 
because he "couldn't stand up anymore."

A VA orthopedic examination was conducted in June 2005.  
During this examination, the veteran reported pain, 
stiffness, and popping of the left hip.  Flare-ups were 
reported with prolonged standing, any kind of walking, and 
weightbearing.  The veteran noted that he had recently left 
teaching due to hip pain.  The examination revealed slight 
tenderness to palpation over the left hip.  Flexion of the 
hip was to 100 degrees, with pain at 90 to 100 degrees.  
Extension was to 20 degrees, with pain at 10 to 20 degrees.  
Adduction was to 25 degrees, with pain at 15 to 25 degrees.  
Abduction was to 45 degrees, with pain at 35 to 45 degrees.  
External rotation was to 60 degrees, with pain at 50 to 60 
degrees.  Internal rotation was to 40 degrees, with pain at 
30 to 40 degrees.  Repeated flexing and extending showed no 
pain, with the same range of motion and pain pattern.  Hip x-
rays were normal, and the examiner noted that extensive use, 
such as excess walking and carrying, can lead to bursitis of 
the hip.  

The veteran's left hip bursitis was also addressed in the 
report of an October 2005 VA scars examination.  At that 
time, he complained of left hip pain and stiffness.  The 
examination of the left hip showed no significant abnormality 
of color, deformity, swelling, or atrophy.  There was some 
crepitus and pain to palpation, especially over the lateral 
trochanteric process.  Range of motion testing revealed 
flexion to 135 degrees, with pain from 125 to 135 degrees; 
extension and internal rotation to 30 degrees; external 
rotation to 60 degrees; abduction to 50 degrees; and 
adduction to 20 degrees.  The pertinent assessment was left 
hip trochanteric bursitis.  

Given the above evidence, the Board finds no basis for an 
evaluation in excess of 10 percent under Diagnostic Code 
5252.  The veteran's most severe left hip flexion findings 
constitute flexion to 100 degrees, with pain beginning at 90 
degrees.  This is not commensurate to limitation of flexion 
to 30 degrees, the criteria for a 20 percent evaluation, even 
taking into account painful motion, and the veteran was not 
shown to have additional limitation of motion or pain with 
repetition.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995); 38 C.F.R. §§ 4.40, 4.45.

The Board also observes that there is no evidence of 
ankylosis of the left hip (Diagnostic Code 5250); limitation 
of abduction of the thigh, with motion lost beyond 10 degrees 
(the criteria for a 20 percent evaluation under Diagnostic 
Code 5253); or flail joint of the hip (Diagnostic Code 5254).

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, there is no basis for an evaluation in excess of 10 
percent for left hip bursitis, and the claim for that benefit 
must be denied.  38 C.F.R. §§ 4.3, 4.7.

III.  Service connection for bilateral cervical radiculopathy

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic 
neurological disorders, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 C.F.R. § 3.317(a)(1)(i).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from an undiagnosed 
illness; such unexplained multisymptom illnesses defined by a 
cluster of signs or symptoms as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome; or any diagnosed 
illness that the Secretary determines under 38 U.S.C.A. 
§ 1117(d) warrants a presumption of service connection.  
38 C.F.R. § 3.317(a)(2)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).   

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA's Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  38 C.F.R. 
§ 3.317(a)(5).  A disability referred to in this section 
shall be considered service-connected for the purposes of all 
laws in the United States.  38 C.F.R. § 3.317(a)(6).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

The Board has reviewed the veteran's service medical records 
from both periods of active service and observes that they 
are entirely negative for complaints or findings concerning 
the cervical spine, or radiculopathy of the upper 
extremities.  The Board does note that on one occasion in 
September 1978, during the span of time between the veteran's 
two periods of service, he was treated at a private facility 
for numbness in the left arm.  No numbness was noted upon 
objective exercises, however, and no corresponding diagnosis 
was rendered.

Following service, the veteran was treated at a private 
facility in January 1993 for complaints of left arm pain, 
with no known trauma.  X-rays of the cervical spine from 
January 1993 revealed muscular spasm, whereas left shoulder 
x-rays from the same month were within normal limits.  In 
February 1993, an assessment of nerve root compression 
syndrome in the C5-C6 distribution was rendered.  A March 
1993 treatment record reflects that the veteran reported that 
he had radiculopathy of the left shoulder "since January of 
this year."  

Subsequent treatment records include a VA electrodiagnostic 
consultation report from July 1998, which indicates that the 
veteran reported a history of left shoulder pain of 10 years 
duration associated with tingling and numbness of the left 
ring and little fingers as well as difficulty with left elbow 
extension.  The report indicates an abnormal EMG finding 
suggesting denervation of the C7-C8 roots, with no commentary 
as to etiology.

In a February 2005 statement, a doctor who had treated the 
veteran since September 1996 noted that he had suffered from 
spontaneous fasciculations involving his legs and from a 
cervical radiculopathy.  This doctor rendered the opinion 
that, because the veteran did not have these symptoms prior 
to December 1990, it was his opinion that the fasciculations 
were at least as likely as not to be related to taking 
pyridostigmine during his period of active duty service in 
the Persian Gulf.  The doctor, however, did not provide an 
opinion specifically concerning the cervical radiculopathy, 
and the Board observes that service connection is separately 
in effect for benign spontaneous fasciculations of the 
muscles of all four extremities, the chest, and the lower 
back.

The veteran underwent a VA neurological examination in 
September 2005 and a VA scars examination in October 2005.  
The report of the neurological examination reflects that the 
veteran denied both a neck injury and any relationship of his 
occasional neck pain with his military service, and no 
corresponding diagnosis was rendered.  The examiner who 
conducted the scars examination reviewed the claims file and 
addressed the cervical spine during the course of the 
examination.  An assessment of cervical spine C7-C8 
radiculopathy by EMG dated in 1998 was rendered.  The 
examiner further rendered the opinion that there was no 
relationship between this assessment and service because the 
veteran himself denied any cervical injury while in service 
and any relationship "between numbness to the cervical 
spine."

The Board has reviewed the competent medical evidence of 
record cited above and finds that this evidence indicates a 
known clinical diagnosis of C7-C8 radiculopathy, confirmed by 
EMG, and such a diagnosis renders 38 C.F.R. § 3.317 
inapplicable.  There is also no medical evidence of record 
indicating that the currently diagnosed disorder was present 
prior to January 1993, more than one year following service, 
and there is no medical opinion of record linking the current 
cervical radiculopathy with service.  Indeed, the October 
2005 VA examination opinion suggests the contrary, 
particularly in view of the veteran's denial of an in-service 
neck injury.

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  The 
Board notes that, during his April 2004 Board hearing, the 
veteran linked his cervical radiculopathy to the use of 
pyridostigmine bromine during service.  Neither the veteran 
nor the other individuals who have submitted statements in 
support of his claim have been shown to possess the requisite 
medical training, expertise, or credentials needed to render 
a diagnosis or a competent opinion as to medical causation, 
however.  Accordingly, this lay evidence does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral cervical 
radiculopathy, claimed as due to an undiagnosed illness, and 
this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased evaluation for left hip bursitis, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to service connection for bilateral cervical 
radiculopathy, claimed as due to an undiagnosed illness, is 
denied.


REMAND

The United States Court of Appeals for Veterans Claims has 
determined that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998). 

In this regard, the Board notes that the veteran raised the 
question of an increased evaluation for a residual scar from 
a cholecystectomy at his April 2004 hearing.  At present, a 
zero percent evaluation is in effect for status post 
cholecystectomy under 38 C.F.R. § 4.118, Diagnostic Code 
7318.  In the August 2004 remand, the Board noted that, as 
scars of the anterior part of the trunk may be rated together 
under Diagnostic Codes 7801 and 7802, this issue was 
inextricably intertwined with the issue of an increased 
rating for scarring as a residual of an appendectomy and 
secondary wound closure.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered).  

The veteran's cholecystectomy scar was addressed upon 
examination in October 2005; this examination revealed two 
appendectomy scars and one cholecystectomy scar.  However, 
the question of whether the cholecystectomy scar should be 
rated with the appendectomy scarring under Diagnostic Codes 
7801 and 7802 has not been adjudicated to date. 

Accordingly, this case is REMANDED for the following action:

The RO should readjudicate the issue of 
entitlement to an increased evaluation 
for scarring as a residual of an 
appendectomy and secondary wound closure, 
with consideration of whether the 
veteran's cholecystectomy scar should be 
rated together with the appendectomy 
scarring under Diagnostic Codes 7801 and 
7802.  
If the determination remains less than 
fully favorable to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


